   Case 1:20-cr-00183-RJJ ECF No. 176, PageID.987 Filed 05/04/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

UNITED STATES OF AMERICA,
                Plaintiff,                                     No. 1:20-cr-183
                 vs.                                           Hon. Robert J. Jonker
                                                               Chief United States District Judge

BARRY GORDON CROFT, JR.,

                  Defendants.
_________________________________/

                              MODIFIED PROTECTIVE ORDER

       For the reasons stated in the Defendant’s Unopposed Motion to Modify Protective Order,

the Protective Order [ECF No. 107, PageID.615-616] previously entered by this Court is

modified as follows:

       1.        Discovery material provided by the government is to be used solely for the

preparation of the defense in this case. Defense counsel, not the defendant, will decide whether

such use and/or disclosure is necessary to the defense. This limitation applies to all discovery

provided by the government in this criminal action, including discovery provided after issuance

of this Order.

       2.        Defense counsel may disclose such discovery material to: (a) members of the

defense team; consisting of counsel, co-counsel, paralegals, investigators, litigation support

personnel, the defendant, and secretarial staff; (b) experts or consultants retained to assist in

preparation of the defense; (c) potential witnesses in this case identified by the defense team;

and (d) this Court.
  Case 1:20-cr-00183-RJJ ECF No. 176, PageID.988 Filed 05/04/21 Page 2 of 2




       3.      Defense counsel may disclose the discovery materials to their clients but will not

allow the defendants to retain unredacted paper copies of discovery materials in pretrial custody.

Defense counsel may provide his client with a computer containing the discovery material to

review in pretrial custody on the following conditions:

                           a. The computer shall have the networking devices, if any, disabled

                   in the BIOS settings or otherwise disabled to prevent network access;

                           b. The Defendant shall only use the computer for the purpose of

                   reviewing the discovery material;

                           c. The discovery material shall be encrypted on the computer and the

                   decryption key shall be provided only to the Defendant;

                           d. The Defendant shall not disclose the discovery material to any

                   other person in the jail nor permit any other inmates to review the discovery

                   material;

                           e. When not in use by the Defendant, the computer shall be stored by

                   the jail staff; and

                           f. The computer shall be labeled to clearly indicate that the contents

                   are subject to this protective order.

       4.      Defense counsel will take all reasonable steps necessary to ensure that

government discovery materials are not improperly disclosed.




                    4 2021
       Dated: May ____,                         /s/ Robert J. Jonker
                                              HON. ROBERT J. JONKER
                                              Chief United States District Judge
